Citation Nr: 0720974	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD) from July 28, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 50 percent evaluation for PTSD, effective 
from July 28, 2003 (the date he filed his original claim for 
VA compensation for a psychiatric disability).  

The veteran testified at a hearing at VA Central Office 
before an Acting Veterans Law Judge in January 2007.  

As will be further discussed below, because of the favorable 
determination of this appellate decision, which increased the 
veteran's rating for PTSD from 50 percent to 70 percent, he 
is now eligible for consideration of entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities (TDIU).  This matter is also 
reasonably raised by the opinions rendered in the record 
regarding the veteran's ability to maintain employment.  EF 
v. Derwinski, 1 Vet. App. 324 (1991).  As the issue of 
entitlement to a TDIU has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  From July 28, 2003 to November 26, 2006, the veteran's 
PTSD was manifested by severe occupational and social 
impairment due to impaired impulse control, sleep 
disturbance, intrusive thoughts and memory flashbacks, and 
depression, which produce difficulty in adapting to 
stressful circumstances (including work or worklike 
settings) and an inability to establish and maintain 
effective personal relationships.

2.  As of November 27, 2006, the veteran PTSD symptoms are 
of such disabling severity as to produce total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD for the period from July 28, 2003 to the November 26, 
2006 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for 100 percent evaluation for PTSD for the 
period from November 27, 2006 to the present have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in July 2003.  He was notified of the provisions 
of the VCAA in correspondence dated in October 2003.  The 
rating decision currently on appeal was rendered in April 
2004.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private treatment records showing his current 
psychiatric state from July 2003 to March 2006 have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In correspondence dated in March 2006, VA provided the 
veteran with notice of the VCAA as it pertained to increased 
rating and earlier effective date claims, in compliance with 
Dingess.  Therefore, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.



Factual background and analysis

In an April 2004 rating decision, the RO granted the veteran 
service connection and a 50 percent evaluation for PTSD, 
effective from July 28, 2003.  The issue before the Board 
relates to the propriety of the initial rating.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from July 28, 2003, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
For reasons that will be given, the Board finds that the 
veteran's award should be 70 percent disabling for PTSD, but 
no more.  

A 50 percent rating is warranted for PTSD 
manifested by occupational and social impairment 
with reduced reliability, and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most 
areas, such as work, school family relations, 
judgment, thinking or mood, due to such symptoms 
as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or 
worklike settings); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The report of a private psychiatric evaluation conducted in 
November 2003 shows, in pertinent part, that the veteran was 
diagnosed with combat-related PTSD that produced social 
isolation, an explosive temper, depression, insomnia, 
nightmares, and significant impairment in his ability to 
maintain personal relationships, both with members of his 
immediate family and persons outside of his family.  He 
experienced intrusive thoughts and memory flashbacks relating 
to his stressful combat experiences while serving in Vietnam.  
His Global Assessment of Functioning (GAF) score was 41, 
indicating serious psychiatric symptoms and serious social and 
occupational impairment.  

The report of a March 2004 VA psychiatric examination shows 
similar findings as mentioned in the private examination 
report of November 2003, including that the veteran lived 
alone and preferred to live a solitary life and did not engage 
in social activities, although he did pass the time attending 
flea markets.  He indicated that unexpected stimuli could 
bring about a memory flashback of Vietnam, such as watching a 
film and the manner in which the outdoor scenes are 
photographed, or news about the current Iraq War.  On mental 
status examination, the veteran was casually dressed and 
displayed a constricted affect.  His speech was mumbled but he 
did not have any language dysfunction.  He was oriented on all 
spheres and did not display any psychotic or delusional 
symptoms or memory deficits.  He denied having suicidal 
ideation and only experienced homicidal thoughts during his 
failed second marriage.  The veteran had not remarried since 
then, nor did he seek to establish any new relationships with 
women.  He was undergoing psychotherapy for PTSD.  His GAF 
score for PTSD was 55, indicating moderate psychiatric 
symptoms and moderate social and occupational impairment.

In a May 2005 letter, the veteran's private psychiatrist 
indicated that she believed that the degree of severity of 
the veteran's PTSD was under-evaluated.  His disabilities 
prevented him from carrying out normal social interactions 
and had resulted in two failed marriages.  He had held over 
50 jobs since his discharge from service and but had been 
able to hold a job for more than two and one-half years.  He 
continued to have haunting nightmares of his service 
activities.  He had chronic sleep difficulty and sleep 
deprivation.  It was noted that the veteran's PTSD had played 
a major role in his long term difficulties to maintain 
employment.  He was functioning very poorly and, in the 
examiners opinion, should have been rated as 100 percent 
disabled due to PTSD.  

An examination was conducted by VA in March 2006.  The veteran 
reported that he had been married and divorced twice.  He 
reported that he drank heavily during his first marriage, 
essentially since his release from service, but not since 
1974.  He had held numerous jobs over the years, with his 
longest steady job being for several years in the early 
1970's.  He was currently employed answering phones for a 
bank.  He lived alone and did all of his own chores.  He 
stated that he sometimes awoke several times per night to 
memories, which were interpreted as being nightmares.  He 
described an episode of flashback that had occurred while he 
watched a movie.  At that time, on mental status evaluation, 
the veteran was noted to be casually dressed.  He mumbled 
during the session.  His affect seemed to be constricted.  
There were no signs of deficits in orientation, short or long 
term memory or language function.  He stated that he had never 
had suicidal thoughts, but did have homicidal thoughts during 
his second marriage.  He did not have hallucinations, but 
stated that he had weird thoughts that guided his conscience 
and told him where he should or should not go.  There was no 
evidence of any delusions.  He was now in psychotherapy at the 
VA.  It was believed that the veteran had had PTSD for many 
years, which had adversely affected his relationships at both 
the workplace and in his marriages.  He had a history of 
arousal symptoms that led to anger and altercations when he 
was drinking.  He had not had alcohol since 1974.  The 
symptoms caused him moderate emotional, social and 
occupational impairment.  The diagnoses were PTSD and 
dysthymic disorder, secondary to PTSD.  The veteran's GAF 
score was 55 for PTSD, indicating moderate psychiatric 
symptoms and moderate social and occupational impairment.  

VA outpatient treatment records include a March 2006 
evaluation at which time on mental status evaluation, the 
veteran was noted to have goal-directed responses.  His 
affect was constricted and he cried, especially when talking 
about whether he had entertained thoughts of suicide.  There 
were no signs of any cognitive impairment.  He stated that he 
did not feel that his life was worth living.  He stated that 
he would not, however, take his own life.  There was no 
history of hallucinations or delusions.  The examiner 
concluded that the veteran was still employed and apparently 
productive, although this appeared to be because his employer 
was willing to accommodate his disabilities.  He had not been 
able to hold a single job for more than 3 years.  His current 
employment seemed to accommodate his PTSD as he was able to 
sit alone and answer telephone calls from a bank facility for 
maintenance intervention.  He did appear more depressed the 
he was when seen in 2004.  He was also more somatic, 
verbalizing many more physical aches and pains.  The 
veteran's depression was considered to be secondary to both 
his PTSD and medical issues.  He was still capable of 
employment.  The dysthymic disorder was considered to cause 
more serious impairment that could, along with his somatic 
complaints, eventually lead to him leaving his job.  The 
diagnoses were PTSD and dysthymic disorder, secondary to both 
PTSD and medical complaints.  The veteran's GAF score due to 
PTSD was 54, indicating moderate psychiatric symptoms and 
moderate social and occupational impairment.  The GAF due to 
dysthymic disorder was 49, indicating serious psychiatric 
symptoms and serious social and occupational impairment.  

The veteran was admitted for psychiatric hospitalization at a 
VA facility on November 27, 2006.  At that time, he was 
described as being underemployed.  He was noted to suffer 
from social isolation, severe depression, anxiety, frequent 
outbursts of anger, hypervigilance, exaggerated startle 
response, hyperarousal, and difficulty concentrating.  He was 
described as being marginally employed as a telephone 
operator, working two and one-half days per week in a 
socially isolated situation.  On mental status evaluation, he 
was described as sad-looking, with good grooming and eye 
contact.  Thought processes were linear and logical.  There 
was no evidence of psychosis.  The mood was depressed and 
angry, but the veteran did have a sense of humor.  The affect 
was sad.  There was frequent tearing.  Memory was intact.  
Insight and judgment were sound.  The Pertinent diagnosis was 
PTSD.  The GAF scores were listed as 32 on admission and 34 
on discharge in January 2007, indicating major impairment in 
several areas, including work, family relations, judgment, 
thinking, or mood.  The veteran was described as totally and 
permanently disabled by severe PTSD.  

At a January 2007  hearing before the undersigned Acting 
Veterans Law Judge, the veteran related that he had been 
employed as a telephone answerer for a bank in only a very 
limited capacity and that although he had tried many times to 
make a good faith attempt to maintain employment, he believed 
that he was not going to be able to cope with the pressures 
of even limited employment for very much longer because of 
the impact his PTSD symptoms imposed upon his ability to 
function in a social and occupational setting.  During the 
course of the hearing, he occasionally appeared close to 
tears and on the verge of losing his composure. 

In a February 2007 statement, a VA staff psychologist 
indicated that he had been treating the veteran in the Mental 
Health Clinic since September 2006.  He stated that the 
veteran exhibited symptoms of PTSD that included 
hypervigilance, anxiety, depression, avoidance behaviors, 
intrusive memories, anger surges, poor sleep, and survivor 
guilt.  He also experienced frequent crying spells, impaired 
concentration, fatigue and episodes of hopelessness.  He 
described a long history of work and social impairment due to 
PTSD symptoms and was considered, in this psychologist's 
opinion, to be unemployable and totally disabled.  

The medical evidence of record, as well as the testimony 
given by the veteran before the undersigned at a hearing in 
January 2007, clearly shows that the veteran has significant 
symptoms of his PTSD since the time he filed his original 
claim for VA compensation for this psychiatric disorder.  
These included hypervigilance, anxiety, depression, avoidance 
behaviors, intrusive memories, anger surges, poor sleep, and 
survivor guilt, frequent crying spells, impaired 
concentration, fatigue and episodes of hopelessness.  
Although he has been diagnosed as having both PTSD and a 
dysthymic disorder, which has been related to his PTSD, the 
Board finds it meaningless to distinguish between the two 
Axis I diagnoses and consider each to be one and the same for 
rating purposes.  His GAF scores prior to his admission for 
psychiatric hospitalization on November 27, 2006 were as low 
as 41, indicating that his PTSD symptoms were productive of 
serious social and occupational impairment.  Consideration 
must also be made of evidence demonstrating his limited 
capacity to work due to PTSD.  It is noted that he was 
employed on a part-time basis as a telephone answerer for a 
bank.  Although this job was regarded as one being well-
suited for a person who suffered from the sort of community 
isolation and social withdrawal symptoms associated with 
PTSD, he nevertheless still required special accommodation 
from his employer in order to work in even this limited role.  
As such, an initial evaluation of 70 percent is shown to be 
warranted for the period from July 28, 2003 to November 26, 
2006.  The constellation of symptomatology associated with 
his PTSD more closely approximates the criteria for a 70 
percent evaluation as early as July 28, 2003.  See 38 C.F.R. 
§ 4.7.   

Although the evidence supports the award of a 70 percent 
rating for PTSD for the period from July 28, 2003 to November 
26, 2006, because the veteran has not demonstrated such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; or disorientation to time or place; or 
memory loss, and because he is able to work on at least a 
part time basis, the criteria for an initial rating in excess 
of 70 percent have not been met.  

The clinical evidence demonstrates that the veteran's PTSD 
underwent a precipitous decline beginning with the date of 
his admission for psychiatric hospitalization on November 27, 
2006.  He received psychiatric inpatient treatment for PTSD 
for almost two months and during this time and upon his 
discharge, significantly lower GAF scores of  32 -  34 were 
assessed, indicating major impairment in several areas, 
including work, family relations, judgment, thinking, or 
mood.  From this time forward, the objective evidence 
includes opinions of his treating psychiatrist and clinical 
psychologist at VA who have determined that the veteran has 
been essentially rendered completely unemployable due to his 
PTSD symptoms.  The veteran's demeanor at the hearing before 
the Board was certainly consistent with the objective 
determinations presented by his VA mental health care 
providers regarding the severity of his PTSD symptoms.  
Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that his PTSD rendered him totally disabled 
as of November 27, 2006, thus warranting the assignment of a 
100 percent evaluation from this date.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).        


ORDER

An initial evaluation of 70 percent for PTSD from July 28, 
2003 to November 26, 2006 is granted.

A 100 percent evaluation for PTSD from November 27, 2006 is 
granted.  



____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


